Citation Nr: 1243910	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  07-00 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the period from September 30, 2004, to March 12, 2012, for neurological deficits of the left lower extremity secondary to post polio syndrome.

2.  Entitlement to an initial rating in excess of 20 percent for the period from September 30, 2004, to March 12, 2012, for neurological deficits of the right lower extremity secondary to post polio syndrome.

3.  Entitlement to an initial rating in excess of 80 percent on or after March 13, 2012, for neurological deficits of the left lower extremity secondary to post polio syndrome.

4.  Entitlement to an initial rating in excess of 80 percent on or after March 13, 2012, for neurological deficits of the right lower extremity secondary to post polio syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem North Carolina.

The February 2006 rating decision granted service connection for neurological disability of the left and right lower extremities secondary to post polio syndrome and assigned separate 10 percent disability evaluations for each extremity effective from September 30, 2004.  During the pendency of the appeal, the RO increased the disability evaluations for each lower extremity to 20 percent effective from June 12, 2008, as set forth in a July 2008 supplemental statement of the case.  In a February 2012 decision, the Board assigned a 20 percent rating to the Veteran's disabilities from September 30, 2004, and remanded the claims for consideration of ratings in excess of 20 percent.  In an August 2012 rating decision, 80 percent ratings were assigned to the Veteran's disabilities effective from March 13, 2012.  The appeal was then recertified to the Board.  Therefore, the Veteran's claims have been recharacterized as set forth above.  Nevertheless, as these do not represent the highest ratings possible, the claims remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the Virtual VA paperless claims processing system also reveals additional evidence pertinent to the Veteran's claims on appeal.  This evidence was considered by the RO in the August 2012 supplemental statement of the case.  Thus, the Board will consider the additional evidence in conjunction with this appeal.

The Veteran provided testimony at a May 2010 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to special monthly compensation for loss of use of the right and left feet has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran experienced moderately severe paralysis of the sciatic nerve in both lower extremities from September 30, 2004, to March 12, 2012.

2.  From March 13, 2012, the Veteran experienced complete paralysis of the sciatic nerve in both lower extremities.  The rating criteria fully contemplate the Veteran's disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent for the period from September 30, 2004, to March 12, 2012, for neurological disability of the left lower extremity secondary to post polio syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2012).

2.  The criteria for an initial rating of 40 percent for the period from September 30, 2004, to March 12, 2012, for neurological disability of the right lower extremity secondary to post polio syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2012).

3.  The criteria for an initial rating in excess of 80 percent on or after March 13, 2012, for neurological disability of the left lower extremity secondary to post polio syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2012).

4.  The criteria for an initial rating in excess of 80 percent on or after March 13, 2012, for neurological disability of the right lower extremity secondary to post polio syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for his neurological disabilities.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issues on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  He has not identified any outstanding records that are relevant to his claims. 

The Veteran was also afforded VA examinations in December 2005, June 2008, and March 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2005, June 2008, and March 2012 VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on an examination, and fully address the rating criteria that are relevant to rating the disabilities in this case. 

The March 2012 VA examination was conducted in response to the Board's February 2012 remand.  In the remand, the examiner was asked to state whether there was any significant change in the severity and manifestations of the Veteran's disabilities.  While the examiner did not provide this opinion, the Board finds that there was substantial compliance with the remand instructions, and a remand for an additional opinion is unnecessary.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board had only requested such an opinion, not required it, and the report from the March 2012 VA examination, when evaluated in context with all other evidence of record, made it possible for the Board to determine whether the Veteran's disabilities had remained constant or worsened during the course of the appeal.  Therefore, a remand is not necessary.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the hearing in May 2010, the Veteran's representative spent a considerable amount of time identifying the relevant evidence and interviewing the Veteran regarding his current symptomatology.  Towards the end of the hearing, the undersigned spent time clarifying whether any additional relevant evidence was available which could be capable of substantiating this claim.  In particular, clarification was obtained concerning whether the Veteran had any private medical treatment for the disabilities at issue.  As such, the Board finds that it has fully complied with the Bryant requirements.

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole- recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

In this case, service connection has been established for post-polio syndrome based on aggravation of a preexisting disorder.  The RO has adjudicated the pre-service level of disability as being noncompensable.  See RO rating decision dated in February 2006.  The effective date of service connection is September 30, 2004.

For the period from September 30, 2004, to March 12, 2012, the Veteran's disability of the lower extremities is rated as 20 percent disabling for each extremity, corresponding to a finding of no more than "moderate" neurological impairment.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520.  For the reasons set forth below, the Board finds that the Veteran's level of impairment is moderately severe in each leg, thereby warranting a 40 percent evaluation for each lower extremity during this time period.  Id.

Incomplete or complete paralysis of the sciatic nerve is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this provision, mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

In June 2005, the Veteran underwent examination in connection with his claim for Social Security Administration (SSA) benefits.  He used bilateral leg braces and was unable to use his right great toes.  However, he got around pretty well with his braces and cane.  On examination, the Veteran was able to ambulate and rise from a seated position without difficulty.  He was completely unable to flex or extend his right great toe.  He had 4+/5 bilateral straight leg strength and 5+/5 foot flexion and extension.  He had decreased sensation to the medial right foot, and reflexes were 1+ in the lower extremities.  The diagnosis was post polio syndrome.  It was noted that the Veteran got around without too much difficulty, but required the braces and cane to walk.

VA outpatient treatment records dated in August 2005 indicate that the Veteran's gait was steady.  However, the assessment was radicular symptoms of the legs, chronic right leg weakness, chronic pain and laxity of the left ankle, chronic numbness of the medial right foot, and a weak right great toe.  It was noted that the Veteran used bilateral braces and a cane.

In December 2005, the Veteran underwent VA muscles examination.  On evaluation, he had mild atrophy of the right calf compared with the left, and the diagnosis was weakness and mild atrophy of the right calf.

At a December 2005 VA neurological examination, the Veteran was documented as using a cane.  He was able to stand on both toes symmetrically, but he could not stand on his right heel well, and he could not jog.  The strength of the quadriceps, hamstrings, gastrocs, anterior tibials, and peroneals was within normal limits.  Reflexes at the knees were symmetric and normal, but his right ankle reflex was feeble, and his left ankle reflex was absent.  Responses to light touch with tissue and vibration were normal, but traced figures and joint sense were poor in the toes.  The relevant diagnoses were back and leg pain since polio as a child with an inability to walk on the heels, feeble-to-absent ankle reflexes, mild symmetric sensory losses in both feet, and sensory losses in the feet as a side effect of decades of analgesics.

In an October 2007 decision, the Veteran was awarded SSA benefits based upon his late effects of musculoskeletal and connective tissue injuries (amputation) effective December 1, 2005.

At a June 2008 VA examination of the peripheral nerves, the Veteran was able to stand on his toes and ankles, but not jog.  He used short leg braces.  The strength of the quadriceps and hamstrings were within in normal limits, but the anterior tibials and calf muscles were atrophic and moderately weak.  Reflexes of the knees were adequate and symmetric, but ankle jerks were feeble.  Traced figures were borderline in the feet and toes, and vibration was feeble in the feet.  The conclusion was that the Veteran had moderate atrophy of the anterior tibial and gastric muscles bilaterally, feeble ankle jerks, and moderate peripheral sensory losses in the lower extremities.

A March 2009 VA outpatient treatment record shows that the Veteran was wearing leg braces, and his right leg gave out at times.

In April 2009, the Veteran underwent VA examination.  He used canes and braces for ambulation and had an antalgic gait.  On motor examination, extension of both knees was active against some resistance.  Ankle dorsiflexion on the left revealed palpable or visible contraction, and on the right, revealed active movement with gravity eliminated.  Plantar flexion of each ankle revealed active movement against gravity.  Great toe extension produced active movement against gravity on the left and palpable or visible contraction on the right.  His muscle tone was normal, and there was no atrophy.  A sensory examination of the lower extremities was normal on the left.  The Veteran had decreased sensation in the dorsal right foot for light touch and pain and loss of position sense for the great toe.  His vibratory sense was intact, and reflexes were hypoactive in each knee.  Ankle jerk was absent on the left and hypoactive on the right.  Plantar flexion was normal.  The pertinent diagnosis was bilateral lower extremity weakness secondary to post polio syndrome with right foot sensory loss and left and right foot drop.

When the Veteran underwent VA examination in December 2009, the pertinent findings were identical to those reported in April 2009.

In May 2010, the Veteran testified before the undersigned that he experienced foot drop and had to use prosthetic shoes, canes, and braces.  His shoes helped him to walk so that his feet would not drag.

During a VA spine examination in October 2010, the Veteran's reflexes were all normal.  A sensory examination was normal to vibration, light touch, and position sense.  It was decreased for pain or pinprick of the peroneal nerve.  A motor examination revealed active movement against full resistance for right knee flexion and extension and left and right great toe extension.  There was active movement against some resistance for ankle dorsiflexion and ankle plantar flexion of each lower extremity.  Left knee flexion and extension were not recorded in the examination report.  His muscle tone was normal, and there was no muscle atrophy.

At a May 2011 VA examination, it was noted that the nerve involved in the Veteran's bilateral disability of the lower extremities was the sciatic nerve.  A peripheral nerve examination revealed motor weakness in both lower limbs and all major muscle groups, but power was good at 4/5.  The Veteran had muscle wasting in both lower limbs, which was greater in the left.  He also had foot drop in both feet.  A sensory examination was normal, and reflexes were not elicitable.  The Veteran's impairment of the sciatic nerve was characterized as paralysis.  There was muscle wasting and atrophy because of disease and disuse.  The pertinent diagnoses were muscle weakness and wasting of both lower limbs and moderate incomplete paralysis of both lower limbs.  He had weak calf muscles requiring him to wear bilateral braces.  The examiner commented that the Veteran should be able to do light and sedentary work.

A May 2011 history and physical examination reveals that there were +2/4 femoral pulses and +1/4 pedal pulses without edema.  The right leg was smaller than the left with atrophy due to polio.  The Veteran walked with a limp.

A July 2011 VA history and physical note for psychiatry inpatient treatment indicated that the Veteran's gait and station appeared without abnormality, and all joints and bones appeared normal on inspection and palpation.  Power was 5/5 in the lower extremities, and there was sensation to touch.

An August 2011 VA outpatient treatment record documenting kinesiotherapy shows that the Veteran ambulated without an assistive device and participated in a modified conditioning exercise program consisting of aerobic activity and individual strength exercise.  The provider commented that the Veteran appeared to be in fair physical condition for his age.

On VA examination in March 2012, the Veteran was noted to have post polio peripheral neuropathy.  He reported having mild constant pain and moderate intermittent pain in his lower extremities.  He also reported having moderate numbness of the extremities.  The Veteran denied having paresthesias or dysesthesias.  There was no tone in the lower limb muscles, which were weak, floppy, and wasted.  On testing of knee extension, there was palpable or visible muscle contraction, but no joint movement.  There was no muscle movement resulting from ankle plantar flexion and ankle dorsiflexion.  There was muscle atrophy of the lower limb flexors and extensors of the thigh and legs.  Reflexes of the knees and ankles were hypoactive.  A sensory examination was decreased in the knee and thigh and absent in the lower leg, ankle, feet, and toes.  There was foot drop of both feet, and the Veteran walked with a cane and a limp.  The examiner indicated that there was complete paralysis of the left and right sciatic nerves.  The Veteran's ability to work was affected in that he had limited ambulation and activities of walking, running, balancing, and standing without any support.  He had stopped driving.

The Board finds that, based upon the evidence of record, an increase to a 40 percent disability rating is warranted under Diagnostic Code 8520 for moderately severe incomplete paralysis of the sciatic nerve.  The May 2011 VA examiner specifically indicated that the disability of the Veteran's lower extremities was moderate incomplete paralysis.  The Board finds that the disabilities remained largely consistent throughout the period from September 30, 2004, to March 12, 2012.  Therefore, a 40 percent rating is assigned for each lower extremity during this time period.

However, the Board finds that a disability rating in excess of 40 percent is not warranted prior to March 13, 2012.  Throughout the period prior to March 13, 2012, the Veteran ambulated with the help of canes and braces, but it was consistently shown that he was able to get around with the assistance of these devices.  In fact, an August 2011 VA outpatient treatment record indicates that the Veteran was ambulating with no assistance and participating in an exercise program.

The evidence of record prior March 13, 2012, shows that, while the Veteran demonstrated some atrophy of his lower extremities, it was not shown to be marked until the March 13, 2012, VA examination.  In fact, both the April 2009 and October 2010 VA examination reports indicated that the Veteran had normal muscle tone and no atrophy.  Mild atrophy of the right calf was indicated in a December 2005 VA treatment record, and moderate atrophy of the anterior tibial and gastric muscles was indicated in June 2008.  However, weakness or atrophy of no other muscles was noted at that time.  Moderate atrophy of only two muscles of the legs does not support a finding of marked muscular atrophy associated with paralysis of the sciatic nerve.

Likewise, the May 2011 VA examination report shows some weakness, muscle wasting, and atrophy, but the Veteran's power was 4/5.  There is no evidence that he demonstrated marked muscle atrophy, and the VA examiner specifically described his disability as moderate incomplete paralysis, as noted above.

Furthermore, prior to March 13, 2012, complete paralysis of the sciatic nerve is not demonstrated.  First, there is no evidence prior to March 13, 2012, that the Veteran demonstrated the loss of active movement of the muscles below the knee in either lower extremity.  When a motor examination was conducted in October 2010, the Veteran maintained active movement against full resistance for extension of each great toe and active movement against some resistance for ankle dorsiflexion and plantar flexion.  A prior April 2009 VA examination report shows left ankle dorsiflexion that maintained only palpable or visible contraction; however, plantar flexion of both ankles maintained active movement against gravity.  Therefore, at all times prior to March 13, 2012, the Veteran maintained active movement of some muscles of each lower extremity.

In addition, right knee flexion was noted to be active against full resistance on an October 2010 VA examination report.  While results of testing of left knee flexion are not noted on this or any other examination prior to March 13, 2012, there is no suggestion, implication, or evidence that the Veteran had weakened or lost flexion of the left knee at any time prior to that date.

Finally, the Board notes that foot drop is listed as a diagnosis in the April 2009 VA spine examination, and the Veteran described symptoms he believed were foot drop during the May 2010 Board hearing.  However, the April 2009 examination report revealed active movement against gravity for plantar flexion of the ankles and active movement with gravity eliminated for right ankle dorsiflexion.  Left ankle dorsiflexion revealed palpable or visible contraction on examination.  Great toe extension of the left foot revealed active movement against gravity and palpable or visible contraction on the right.  Foot drop was also noted in the May 2011 VA examination report.  However, as the Veteran maintained active movement of the muscles below the knees, and there is no evidence of weakened knee flexion, even though there is evidence of foot drop prior to March 13, 2012, the Veteran's symptomatology, when taken as a whole, does not more closely approximate the criteria for an 80 percent disability rating under the criteria of Diagnostic Code 8520.

Beginning March 13, 2012, the Veteran's disabilities are assigned an 80 percent rating under the criteria of Diagnostic Code 8520.  The 80 percent rating currently assigned is the highest available under this diagnostic code.  Accordingly, the claim for an increased schedular rating under this code must be denied. 

The assignment of a particular diagnostic code depends on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code would more appropriately assess the Veteran's disabilities or afford a higher rating.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

In addition to nerve impairment, the record reflects that the Veteran's leg disabilities include muscle atrophy and limitation of motion in the knees and ankles.  None of the individual rating codes for these injuries affords a rating higher than 80 percent.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5256-5274, 5276-5284; 4.73, Diagnostic Codes 5310-5312.  Although separate ratings could be assigned for each manifestation of the left and right leg disabilities, the combined rating may not be higher than the rating for amputation of the limb at the affected point, which is no more than 80 percent in this case.  See 38 C.F.R. § 4.68; 4.71a, Diagnostic Codes 5161-5167.  Therefore, a schedular disability rating in excess of the currently assigned 80 percent is not available for the Veteran's leg disabilities.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lower extremity disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A higher initial rating of 40 percent for the period from September 30, 2004, to March 12, 2012, for neurological disability of the left lower extremity secondary to post polio syndrome is granted.

A higher initial rating of 40 percent for the period from September 30, 2004, to March 12, 2012, for neurological disability of the right lower extremity secondary to post polio syndrome is granted.

An initial rating in excess of 80 percent on or after March 13, 2012, for neurological deficits of the left lower extremity secondary to post polio syndrome is denied.

An initial rating in excess of 80 percent on or after March 13, 2012, for neurological deficits of the right lower extremity secondary to post polio syndrome is denied.




____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


